Exhibit 10.1

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (the “Agreement”), dated as of May 1, 2014, is
entered into by and among Ares Holdings Inc., a Delaware corporation (“Holdings
Inc.”), Ares Domestic Holdings Inc., a Delaware corporation (“Domestic Holdings
Inc.”), (each a “Corporation” and collectively, the “Corporations”), Ares
Holdings L.P., a Delaware limited partnership (“Ares Holdings”), Ares Domestic
Holdings L.P., a Delaware limited partnership (“Ares Domestic” and together with
Ares Holdings and all other Persons (as defined herein) in which the
Corporations acquire a partnership interest or similar interest after the date
hereof and who execute and deliver a joinder contemplated in Section 7.12, the
“Partnerships”), Ares Management, L.P., a Delaware limited Partnership (the
“Parent”), Ares Owners Holdings L.P., a Delaware limited partnership (“AOH”),
Alleghany Insurance Holdings LLC, a Delaware limited liability company
(“Alleghany”) and each of the parties set forth on Schedule A hereto (the
“Limited Partners” and together with AOH and Alleghany, the “TRA Holders”).

 

RECITALS

 

WHEREAS, AOH, Alleghany and the Limited Partners, directly or indirectly, hold
limited partnership interests in each of the Partnerships (“Partnership Units”),
and each of the Partnerships is classified as a partnership for U.S. federal
income tax purposes;

 

WHEREAS, as of the date hereof, each Corporation is the general partner of the
Partnership in which such Corporation owns an interest;

 

WHEREAS, pursuant to and subject to the provisions of the Exchange Agreement (as
defined below), Alleghany and the Limited Partners are entitled to surrender
Partnership Units to the Partnerships in exchange for the delivery by the
Partnerships of Common Units, cash or other consideration and the general
partners of the Partnerships have a superseding right to acquire such
Partnership Units for Common Units, cash or other consideration;

 

WHEREAS, each of the Partnerships, and certain of their direct and indirect
subsidiaries that are treated as partnerships for U.S. federal income tax
purposes, will have in effect an election under Section 754 of the Code, for
each Taxable Year in which a taxable exchange of Partnership Units for Common
Units, cash or other consideration occurs, which election is intended to result
in an adjustment to the tax basis of the assets owned by the Partnerships at the
time of such an exchange of Partnership Units for Common Units, cash or other
consideration (collectively, an “Exchange”, the date of such Exchange, the
“Exchange Date”, and such assets and any asset whose tax basis is determined, in
whole or in part, by reference to the adjusted basis of any such asset, the
“Reference Assets”) by reason of such Exchange and the receipt of payments under
this Agreement;

 

WHEREAS, the income, gain, loss, expense and other Tax items of (i) the
Partnerships solely with respect to the Corporations may be affected by the
Basis Adjustment (defined below) and (ii) the Corporations may be affected by
the Imputed Interest (as defined below);

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporations;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.                          Definitions. As used in this Agreement,
the terms set forth in this Article I shall have the following meanings.

 

“Advisory Firm” means Proskauer Rose LLP, other advisors as indicated by the
General Partner or any other accounting firm or law firm that is nationally
recognized as being expert in Tax matters and that is designated as such by the
Board.

 

“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice or other information to be provided or made available
by the Corporations to TRA Holders or the Principals, as the case may be, and
all supporting schedules and work papers were prepared in a manner consistent
with the terms of this Agreement and, to the extent not expressly provided in
this Agreement, on a reasonable basis in light of the facts and law in existence
on the date such schedule, notice or other information is delivered or made
available to the TRA Holders or the Principals, as the case may be.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Amended Schedule” is defined in Section 2.04(b) of this Agreement.

 

“AOH” is defined in the preamble of this Agreement.

 

“AOH Partnership Agreement” means the limited partnership agreement of AOH.

 

“AOH Units” means limited partnership interests in AOH.

 

“Ares Group” means, collectively, the Corporations, the Partnerships and any
other entity designated by the Board as being a member of the Ares Group.

 

“Ares Holdco” means Ares Partners Holdco LLC, a Delaware limited liability
company.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, codified as 11 U.S.C.
Section 101 et seq.

 

2

--------------------------------------------------------------------------------


 

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 1012, 732, 734(b), 743(b) and 754 of the Code and, in each case,
comparable sections of U.S. state and local and foreign tax laws (as calculated
under Section 2.01 of this Agreement) as a result of an Exchange and the
payments made pursuant to this Agreement. In the case of an interest in a
Partnership that owns a Reference Asset and that has been the subject of an
Exchange, if at any time after such Exchange the interest is transferred to
(i) a Corporation or (ii) any entity that is owned directly or indirectly in
whole or in part by a Corporation or that is a member of an affiliated or
consolidated group of corporations described in Section 7.11(b) that includes a
Corporation, the Basis Adjustment for such Reference Asset shall include, to the
extent reasonably determined to be appropriate by such Corporation, any
adjustment to the tax basis of the Reference Asset under Sections 1012, 732,
734(b), 743(b) and 754 of the Code and, in each case, comparable sections of
U.S. state and local and foreign tax laws (as calculated under Section 2.01 of
this Agreement) as a result of such transfer to the extent such adjustment does
not exceed the unamortized Basis Adjustment for the Reference Asset as
determined immediately before such transfer. Notwithstanding any other provision
of this Agreement, the amount of any Basis Adjustment resulting from an Exchange
of one or more Partnership Units shall be determined separately for each such
Exchange and without regard to any Pre-Exchange Transfer of such Partnership
Units and as if any such Pre-Exchange Transfer had not occurred.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security or (ii) investment power, which includes the power to
dispose, or to direct the disposition of, such security. The terms “Beneficially
Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the board of directors of the General Partner.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the U.S. government or the State of New York shall
not be regarded as a Business Day.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)  any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, excluding a group of Persons, which, if it includes any Principal or any
of its Affiliates, includes all Principals then employed by the Parent or any of
its Affiliates, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Parent representing more than 50% of the combined voting power
of the Parent’s then outstanding voting securities;

 

(ii)  Ares Holdco no longer has the right to appoint the members of the Board;

 

(iii)  there is consummated a merger or consolidation of the Parent or any
direct or indirect subsidiary of the Parent with any other corporation or other
entity, and, immediately after the consummation of such merger or consolidation
Ares Holdco no longer has the right to appoint the members of the Board; or

 

3

--------------------------------------------------------------------------------


 

(iv)  the unitholders of the Parent approve a plan of complete liquidation or
dissolution of the Parent or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly, or indirectly,
by the Parent of all or substantially all of the Parent’s assets, other than
such sale or other disposition by the Parent of all or substantially all of the
Parent’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by unitholders of the Parent in
substantially the same proportions as their ownership of the Parent immediately
prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii) above, a “Change in Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the units of the
Parent immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Parent immediately following such
transaction or series of transactions.

 

“Code” means the Internal Revenue Code of 1986.

 

“Common Units” means Common Units of the Parent, as defined in the partnership
agreement of Parent.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Holdcos” means, collectively, each of the Corporations, Ares Real
Estate Holdings LLC, a Delaware limited liability company, Ares Offshore
Holdings, Ltd., a Cayman limited company, Parent (if it is at any time treated
as a corporation for U.S. federal income tax purposes) and any other entity
designated as a Corporate Holdco by the Board.

 

“Corporation” is defined in the Preamble of this Agreement.

 

“Corporation Return” means the U.S. federal, state or local or foreign Tax
Return, as applicable, of each of the Corporate Holdcos filed with respect to
Taxes of any Taxable Year.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or similar provision of U.S. state and local and foreign tax law, as
applicable, or any other event (including the execution of an IRS Form 870-AD
(Waiver of Restrictions on Assessment and Collection of Deficiency in Tax and
Acceptance of Overassessment)) that finally and conclusively establishes the
amount of any liability for Tax.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Early Termination Objection Notice” is defined in Section 4.02 of this
Agreement.

 

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

“Early Termination Rate” means the lesser of (i) 6.5% and (ii) the Agreed Rate.

 

“Exchange” means defined in the Recitals of this Agreement.

 

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
among Parent, the Corporations, the Partnerships and the other parties thereto.

 

“Exchange Basis Schedule” is defined in Section 2.02 of this Agreement.

 

“Exchange Date” is defined in the Recitals of this Agreement.

 

“Exchange Payment” means any Tax Benefit Payment or Early Termination Payment
required to be made by a Corporation to the TRA Holders under this Agreement.

 

“Exchange Price” is the amount of cash, Common Units or other consideration
transferred to a holder of Partnership Units pursuant to an Exchange as payment
for the exchanged Partnership Units, other than amounts payable pursuant to this
Agreement.

 

“Excluded Assets” is defined in Section 7.11(c) of this Agreement.

 

“Expert” is defined in Section 7.09 of this Agreement.

 

“General Partner” means Ares Management GP, LLC or any successor general partner
of Parent.

 

“Imputed Interest” means any interest imputed under Section 1272, 1274, 483 or
other provision of the Code and any similar provision of state, local and
foreign tax law with respect to a Corporation’s payment obligations under this
Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

 

“Limited Partner” is defined in the Recitals of this Agreement.

 

“Market Value” means the closing price of the Common Units on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which

 

5

--------------------------------------------------------------------------------


 

such Common Units are then traded or listed (the “National Exchange”), as
reported in the principal consolidated transaction reporting system of the
National Exchange; provided that if the closing price is not so reported on the
applicable Exchange Date, then the Market Value shall mean the closing price of
the Common Units on the Business Day immediately preceding such Exchange Date on
the National Exchange, as reported in the principal consolidated transaction
reporting system of the National Exchange; provided further, that if the Common
Units are not then listed on a national securities exchange or interdealer
quotation system, “Market Value” shall mean the cash consideration paid for
Common Units, or the fair market value of the other property delivered for
Common Units, as determined by the General Partner in good faith.

 

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.

 

“Non-Stepped Up Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of a Corporation or any Partnership in which such
Corporation owns an interest, but only with respect to Taxes imposed on such
Partnership and allocable to such Corporation using the same methods, elections,
conventions and similar practices used on the relevant Corporation Return, but
using the Non-Stepped Up Tax Basis instead of the tax basis of the Reference
Assets and excluding any deduction attributable to the Imputed Interest.

 

“Objection Notice” is defined in Section 2.04(a) of this Agreement.

 

“Parent” is defined in the Recitals of this Agreement.

 

“Partnerships” is defined in the Recitals of this Agreement.

 

“Partnership Agreement” means, with respect to a Partnership, the limited
partnership agreement or similar agreement of such Partnership.

 

“Partnership Units” is defined in the Recitals of this Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any direct or indirect transfer of one or more
Partnership Units (i) that occurs prior to an Exchange of such Partnership
Units, and (ii) to which either Section 734(b) or 743(b) of the Code applies.

 

“Principals” means the Persons set forth on Schedule B hereto and any additional
Persons who may from time to time be designated by the Board as Principals;
provided that (i) unless the Parent determines otherwise, if any Principal is an
employee of the Parent or one or more of its Subsidiaries or Affiliates as of
the date of this Agreement or hereafter, such Person shall cease to a Principal
once such Person ceases to be an employee of the Parent or one or more of its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries or Affiliates and (ii) a Person will be a Principal only with
respect to the provisions of this Agreement, and subject to the limitations, set
forth on Schedule B.

 

“Put Right” means a contractual right, pursuant to which a TRA Holder has the
right, but not the obligation, to cause the Partnerships or their Affiliates to
redeem all, or a portion of, such TRA Holder’s Partnership Units at a
predetermined price.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Non-Stepped Up Tax Liability over the actual liability for Taxes of a
Corporation or any Partnership in which such Corporation owns an interest, using
the “with or without” methodology. If all or a portion of the actual tax
liability for Taxes for the Taxable Year arises as a result of an audit by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of a Corporation or any Partnership in which such
Corporation owns an interest over the Non-Stepped Up Tax Liability for such
Taxable Year using the “with or without” methodology. If all or a portion of the
actual tax liability for Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.

 

“Reconciliation Dispute” is defined in Section 7.09 of this Agreement.

 

“Reconciliation Procedures” means those procedures set forth in Section 7.09 of
this Agreement.

 

“Reference Assets” is defined in the Recitals of this Agreement.

 

“Schedule” means any Exchange Basis Schedule, Tax Benefit Schedule and the Early
Termination Schedule.

 

“Subsequent Exchange” is defined in Section 4.01 of this Agreement.

 

“Subsidiaries” means, with respect to any Person, any other Person as to which
such Person, owns, directly or indirectly, or otherwise controls more than 50%
of the voting shares or other similar interests or the general partner interest,
managing member interest or similar interest of such Person.

 

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

7

--------------------------------------------------------------------------------


 

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state, local or foreign tax law, as applicable, (and,
therefore, for the avoidance of doubt, may include a period of less than 12
months for which a Tax Return is made) ending on or after the Exchange Date in
which there is a Basis Adjustment due to an Exchange.

 

“Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges measured with respect to net income or profits
and any interest related to such Tax.

 

“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“TRA Holder” is defined in the Recitals of this Agreement, and for the avoidance
of doubt shall not include any direct or indirect holder of Partnership Units
that is not a party to this Agreement.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Valuation Assumptions” means, as of an Early Termination Date, with respect to
a Corporation, the assumptions that (1) in each Taxable Year ending on or after
such Early Termination Date, the Corporation will have taxable income sufficient
to fully utilize the deductions arising from the Basis Adjustment and the
Imputed Interest during such Taxable Year, (2) the federal income tax rates and
state, local and foreign income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Date, (3) any loss carryovers
generated by the Basis Adjustment or the Imputed Interest and available as of
the date of the Early Termination Schedule will be utilized by the Corporation
on a pro rata basis from the date of the Early Termination Date through the
scheduled expiration date of such loss carryovers, (4) any non-amortizable
assets are deemed to be disposed of (A) with respect to fund related assets,
pro-rata over the number of years remaining under the original fund agreement
until expected liquidation (without extensions) of the applicable fund (or,
(y) if such expected liquidation date has passed, on the Early Termination Date
and (z) if with respect to “evergreen” funds, after eighteen (18) months) and
(B) with respect to all other assets, on the fifteenth anniversary of the
earlier of the Basis Adjustment and the Early Termination Date and (5) if an
Early Termination is effected prior to an Exchange of Partnership Units, the
first sentence of Section 2.01 shall be read to include the cash, Common Units
or other consideration that would be transferred if the Exchange occurred on the
Early Termination Date.

 

Section 1.02.                          Interpretation. Unless a clear contrary
intention appears: (i) the defined terms herein shall apply equally to both the
singular and plural forms of such terms; (ii) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such

 

8

--------------------------------------------------------------------------------


 

successors and assigns are not prohibited by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually; (iii) any pronoun shall include the corresponding masculine,
feminine and neuter forms; (iv) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;
(v) reference to any law, rule or regulation means such law, rule or regulation
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any law, rule or
regulation means that provision of such law, rule or regulation from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
(vi) “hereunder,” “hereof,” “hereto,”  and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
article, section or other provision hereof; (vii) numbered or lettered articles,
sections and subsections herein contained refer to articles, sections and
subsections of this Agreement; (viii) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; (ix) “or” is used in the inclusive sense of “and/or”;
(x) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto; and
(xi) reference to dollars or $ shall be deemed to refer to U.S. dollars.

 

ARTICLE II
DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.01.                          Basis Adjustment. The Corporations and
the Partnerships, on the one hand, and the TRA Holders, on the other hand,
acknowledge that, as a result of an Exchange, each Corporation’s basis in the
applicable Reference Assets shall be increased, if at all, as provided in the
definition of Basis Adjustment. For the avoidance of doubt, payments made under
this Agreement shall not be treated as resulting in a Basis Adjustment to the
extent such payments are treated as Imputed Interest. The parties agree that
(i) all Tax Benefit Payments attributable to the Basis Adjustments (other than
amounts treated as interest under the Code) (A) will be treated as purchase
price adjustments that result in additional Basis Adjustments to the Reference
Assets for the Corporations and (B) have the effect of creating additional Basis
Adjustments to the Reference Assets for the Corporations in the year such Tax
Benefit Payments are made, and (ii) as a result, such additional Basis
Adjustments will be included in computing the current year’s Tax Benefit Payment
calculation and included in computing future years’ Tax Benefit Payment
calculations, as appropriate.

 

Section 2.02.                          Exchange Basis Schedule. Within 90
calendar days after the filing of the U.S. federal income tax return of a
Corporation for each Taxable Year in which any Exchange has been effected, the
Corporation shall deliver to the Principals a schedule (the “Exchange Basis
Schedule”) that shows, in reasonable detail, for purposes of Taxes, (i) the
actual unadjusted tax basis of the Reference Assets as of each applicable
Exchange Date, (ii) the Basis Adjustment with respect to the Reference Assets as
a result of the Exchanges effected in such Taxable Year, calculated in the
aggregate and separately stated for each applicable TRA Holder, (iii) the period
or periods, if any, over which the Reference Assets are amortizable or
depreciable and (iv) the

 

9

--------------------------------------------------------------------------------


 

period or periods, if any, over which each Basis Adjustment is amortizable or
depreciable (which, for non-amortizable assets shall be based on the Valuation
Assumptions).

 

Section 2.03.                          Tax Benefit Schedule. Within 90 calendar
days after the filing of the U.S. federal income tax return of a Corporation for
any Taxable Year in which there is a Realized Tax Benefit or Realized Tax
Detriment, such Corporation shall provide to the Principals a schedule showing,
in reasonable detail, the calculation of the Realized Tax Benefit or Realized
Tax Detriment for such Taxable Year setting forth the Realized Tax Benefit or
Realized Tax Detriment, as the case may be, for each TRA Holder (a “Tax Benefit
Schedule”). The Schedule will become final as provided in Section 2.04(a) and
may be amended as provided, and subject to the procedures set forth, in
Section 2.04(b).

 

Section 2.04.                          Procedures, Amendments

 

(a)                                 Procedure. Every time a Corporation makes
available to the Principals an applicable Schedule under this Agreement,
including any Amended Schedule delivered pursuant to Section 2.04(b), but
excluding any Early Termination Schedule or amended Early Termination Schedule,
such Corporation shall also (x) make available to the Principals schedules and
work papers providing reasonable detail regarding the preparation of the
Schedule and an Advisory Firm Letter supporting such Schedule and (y) allow the
Principals reasonable access at no cost to the appropriate representatives at
each of such Corporation and the Advisory Firm in connection with a review of
such Schedule. The applicable Schedule shall become final and binding on all
parties unless a Principal, within 30 calendar days after receiving notice that
an Exchange Basis Schedule or amendment thereto is available or 30 calendar days
after receiving notice that a Tax Benefit Schedule or amendment thereto is
available, provides such Corporation with notice (an “Objection Notice”) of a
material objection to such Schedule made in good faith; provided that only
Principals (or their designees) shall have the right to object to any Schedule
or Amended Schedule pursuant to this Section 2.04. If the parties, for any
reason, are unable to successfully resolve the issues raised in such notice
within 30 calendar days of receipt by such Corporation of an Objection Notice,
if with respect to an Exchange Basis Schedule, or 30 calendar days of receipt by
such Corporation of an Objection Notice, if with respect to a Tax Benefit
Schedule, after such Schedule was made available to the Principals, such
Corporation and such Principal shall employ the reconciliation procedures as
described in Section 7.09 of this Agreement (the “Reconciliation Procedures”).

 

(b)                                 Amended Schedule. The applicable Schedule
for any Taxable Year may be amended from time to time by a Corporation (i) in
connection with a Determination affecting such Schedule, (ii) to correct
material inaccuracies in the Schedule identified as a result of the receipt of
additional factual information relating to a Taxable Year after the date the
Schedule was made available to the Principals, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a material
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to a carryback or carryforward of a loss or other tax item to
such Taxable Year, (v) to reflect a material change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year, or (vi) to adjust the Exchange Basis
Schedule to take into account payments made pursuant to this Agreement (such
Schedule, an “Amended Schedule”).

 

10

--------------------------------------------------------------------------------


 

ARTICLE III
TAX BENEFIT PAYMENTS

 

Section 3.01.                          Payments

 

(a)                                 Payments. Within five calendar days of a Tax
Benefit Schedule becoming final in accordance with Section 2.04(a), the
applicable Corporation shall pay to each applicable TRA Holder for such Taxable
Year the Tax Benefit Payment determined pursuant to Section 3.01(b). The portion
of such Tax Benefit Payment that is payable to a particular TRA Holder shall be
determined by taking into account (A) in the case of an Exchange by a TRA Holder
(other than pursuant to the exercise of a Put Right), the portion of such Tax
Benefit Payment attributable to such TRA Holder’s Exchanges and (B) in the case
of AOH, the portion of such Tax Benefit Payment attributable to an Exchange
pursuant to the exercise of a Put Right or an Exchange by a holder of
Partnership Units who is not a TRA Holder, in all cases, for such Taxable Year
relative to the aggregate Tax Benefit Payments attributable to all Exchanges for
such Taxable Year, provided that such accounting shall be determined by the
Corporation in good faith and exercising reasonable discretion. Each such Tax
Benefit Payment shall be made by wire transfer of immediately available funds to
a bank account previously designated by the applicable TRA Holder. For the
avoidance of doubt, no Tax Benefit Payment shall be made in respect of estimated
tax payments, including federal income tax payments. For the avoidance of doubt,
no Tax Benefit Payment shall be made to any current or former holder of AOH
Units or Partnership Units that is not a party to this Agreement.
Notwithstanding anything herein to the contrary, in no event shall the Aggregate
Tax Benefit Payments to any TRA Holder (other than amounts treated as interest
under the Code) in respect of the Exchanges under this Agreement exceed an
amount equal to 85% of the portion of the Exchange Price paid to such TRA Holder
(or in the case of AOH, the Exchange Price paid to the holders of Partnership
Units who are not party to this Agreement or the Exchange Price paid pursuant to
the exercise of a Put Right, as applicable) pursuant to such Exchanges.

 

(b)                                 A “Tax Benefit Payment” means an amount, not
less than zero, equal to 85% of the sum of the Net Tax Benefit and the Interest
Amount. The “Net Tax Benefit” shall equal: (1) each Corporation’s Realized Tax
Benefit, if any, for a Taxable Year plus (2) the excess of the Realized Tax
Benefit reflected on an amended Tax Benefit Schedule for a previous Taxable Year
over the Realized Tax Benefit (or Realized Tax Detriment (expressed as a
negative number)) reflected on the Tax Benefit Schedule for such previous
Taxable Year, minus (3) an amount equal to each Corporation’s Realized Tax
Detriment (if any) for the current or any previous Taxable Year, minus (4) the
excess of the Realized Tax Benefit reflected on a Tax Benefit Schedule for a
previous Taxable Year over the Realized Tax Benefit (or Realized Tax Detriment
(expressed as a negative number)) reflected on the amended Tax Benefit Schedule
for such previous Taxable Year; provided that (x) to the extent the amounts
described in 3.01(b)(2), (3) and (4) were taken into account in determining any
Tax Benefit Payment in a preceding Taxable Year, such amounts shall not be taken
into account in determining a Tax Benefit Payment attributable to any other
Taxable Year and (y) no TRA Holder shall be required to return any portion of
any previously made Tax Benefit Payment. The “Interest Amount” shall equal the
interest on the Net Tax Benefit calculated at the Agreed Rate from the due date
(without extensions) for filing the Corporation Return with respect to Taxes for
such Taxable

 

11

--------------------------------------------------------------------------------


 

Year until the Payment Date. Notwithstanding the foregoing, for each Taxable
Year ending on or after the date of a Change of Control, all Tax Benefit
Payments, whether paid with respect to Partnership Units that were exchanged
(i) prior to the date of such Change of Control or (ii) on or after the date of
such Change of Control, shall be calculated by utilizing Valuation Assumptions
(1), (3), and (4), substituting in each case the terms “the closing date of a
Change of Control” for an “Early Termination Date”.

 

Section 3.02.                          No Duplicative Payments. It is intended
that the above provisions of this Agreement will not result in duplicative
payment of any amount (including interest) required under this Agreement. It is
also intended that the provisions of this Agreement provide that 85% of each
Corporation’s Realized Tax Benefit and Interest Amount is paid to the TRA
Holders pursuant to this Agreement. The provisions of this Agreement shall be
construed in the appropriate manner so that such intentions are realized.

 

Section 3.03.                          Pro Rata Payments. For the avoidance of
doubt, to the extent any Corporation’s deductions with respect to a Basis
Adjustment is limited in a particular Taxable Year, or such Corporation lacks
sufficient funds to satisfy its obligations to make all Tax Benefit Payments due
in a particular taxable year, the limitation on such deduction shall be taken
into account, or the Tax Benefit Payments shall be made, as the case may be, to
each TRA Holder on a pro rata basis which reflects the proportion of the total
amount of deductions attributable to such TRA Holder relative to the aggregate
deductions for all of the TRA holders (as determined by the Corporation in good
faith and exercising reasonable discretion).

 

ARTICLE IV
TERMINATION

 

Section 4.01.                          Early Termination and Breach of
Agreement.

 

(a)                                 A Corporation may terminate this Agreement
with respect to all of the Partnership Units held (or previously held and
exchanged) by the TRA Holders, or indirectly held by holders of AOH Units, at
any time by paying to the TRA Holders the Early Termination Payment; provided
that (a) this Agreement shall only terminate upon the receipt of the Early
Termination Payment by the TRA Holders, and (b) that a Corporation may withdraw
any notice to execute its termination rights under this Section 4.01 prior to
the time at which any Early Termination Payment has been paid. Upon payment of
the Early Termination Payments by a Corporation, such Corporation shall not have
any further payment obligations under this Agreement in respect of the TRA
Holders, other than for any (a) Tax Benefit Payment agreed to by such
Corporation and the Principals as due and payable but unpaid as of the Early
Termination Notice and (b) Tax Benefit Payment due for the Taxable Year ending
with or including the date of the Early Termination Notice (except to the extent
that the amount described in clause (b) is included in the Early Termination
Payment). If an Exchange occurs after such Corporation exercises its termination
rights under this Section 4.01, such Corporation shall have no obligations under
this Agreement with respect to such Exchange.

 

(b)                                 If a Corporation breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any

 

12

--------------------------------------------------------------------------------


 

other material obligation required hereunder or by operation of law as a result
of the rejection of this Agreement in a case commenced under the Bankruptcy Code
or otherwise, then all obligations hereunder shall be accelerated and such
obligations shall be calculated as if an Early Termination Notice had been
delivered on the date of such breach and shall include, but not be limited to,
(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of a breach, (2) any Tax Benefit Payment agreed
to by such Corporation and any TRA Holders as due and payable but unpaid as of
the date of a breach, and (3) any Tax Benefit Payment due for the Taxable Year
ending with or including the date of a breach. Notwithstanding the foregoing, if
a Corporation breaches this Agreement, the TRA Holders shall be entitled to
elect to receive the amounts set forth in (1), (2) and (3), above or to seek
specific performance of the terms hereof. The failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this Agreement for
all purposes of this Agreement; provided that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement if such payment is made within three months of the
date such payment is due.

 

(c)                                  The undersigned parties agree that the
aggregate value of the Tax Benefit Payments cannot be ascertained with any
reasonable certainty for U.S. federal income tax purposes.

 

Section 4.02.                          Early Termination Notice. If a
Corporation chooses to exercise its right of early termination under
Section 4.01 above, such Corporation shall deliver to the TRA Holders notice of
such intention to exercise such right (“Early Termination Notice”) and shall
deliver to the Principals a schedule (the “Early Termination Schedule”)
specifying such Corporation’s intention to exercise such right and showing in
reasonable detail the calculation of the Early Termination Payment. The
applicable Early Termination Schedule shall become final and binding on all
parties unless a Principal, within 30 calendar days after receiving the Early
Termination Schedule thereto provides such Corporation with notice (“Early
Termination Objection Notice”) of a material objection to such Schedule made in
good faith. If the parties, for any reason, are unable to successfully resolve
the issues raised in such notice within 30 calendar days after receipt by such
Corporation of the Early Termination Objection Notice, such Corporation and a
Principal shall employ the Reconciliation Procedures as described in
Section 7.09 of this Agreement.

 

Section 4.03.                          Payment upon Early Termination.
(a) Within three calendar days after agreement between the Principals and a
Corporation of the Early Termination Schedule, such Corporation shall pay to the
TRA Holders an amount equal to the Early Termination Payment. Such payment shall
be made by wire transfer of immediately available funds to the bank accounts
designated by each of the TRA Holders.

 

(b)                                 The “Early Termination Payment” as of the
date of the delivery of an Early Termination Schedule shall equal with respect
to a TRA Holder the present value, discounted at the Early Termination Rate as
of such date, of all Tax Benefit Payments that would be required to be paid by
such Corporation to such TRA Holder beginning from the Early Termination Date
assuming the Valuation Assumptions are applied.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V
LATE PAYMENTS

 

Section 5.01.                          Late Payments by a Corporation. The
amount of all or any portion of any Exchange Payment not made to the TRA Holders
when due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Default Rate and commencing from the date on
which such Exchange Payment was due and payable.

 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01.                          Principal Participation in the
Corporations’ and Partnerships’ Tax Matters. Except as otherwise provided
herein, each Corporation shall have full responsibility for, and sole discretion
over, all Tax matters concerning such Corporation and the Partnerships,
including the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to Taxes. Notwithstanding the
foregoing, each Corporation shall notify each Principal of, and keep the
Principals reasonably informed with respect to the portion of any audit of such
Corporation and the Partnerships by a Taxing Authority the outcome of which is
reasonably expected to affect any TRA Holder’s rights and obligations under this
Agreement, and shall provide to the Principals reasonable opportunity to provide
information and other input to such Corporation, the Partnerships and their
respective advisors concerning the conduct of any such portion of such audit;
provided that each Corporation and the Partnerships shall not be required to
take any action that is inconsistent with any provision of any of the
Partnership Agreements.

 

Section 6.02.                          Consistency. Except upon the written
advice of an Advisory Firm, each Corporation and the TRA Holders agree to report
and cause to be reported for all purposes, including federal, state, local and
foreign Tax purposes and financial reporting purposes, all Tax-related items
(including the Basis Adjustment and each Tax Benefit Payment) in a manner
consistent with that specified by each Corporation in any Schedule required to
be provided by or on behalf of such Corporation under this Agreement.

 

Section 6.03.                          Cooperation. The TRA Holders shall
(a) furnish to each Corporation in a timely manner such information, documents
and other materials as such Corporation may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make themselves
available to each Corporation and its representatives to provide explanations of
documents and materials and such other information as such Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and each Corporation shall reimburse the TRA Holders for any
reasonable and documented third-party costs and expenses incurred pursuant to
this Section.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII
 MISCELLANEOUS

 

Section 7.01.                          Notices. All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
deemed duly given and received (a) on the date of delivery if delivered
personally, or by email upon confirmation of transmission by the sender’s server
if sent on a Business Day (or otherwise on the next Business Day) or (b) on the
first Business Day following the date of dispatch if delivered by a recognized
next-day courier service.  All notices hereunder shall be delivered as set forth
below or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

If to the Parent, to:

 

Ares Management, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
(T) (310) 201-4100
Attention:  Michael D. Weiner
Email:  list_taxreceivablenotice@aresmgmt.com

 

with a copy to:

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, California 90067
(T) (310) 557-2900
Attention:  Michael A. Woronoff

Jonathan Benloulou
Email:  MWoronoff@proskauer.com

JBenloulou@proskauer.com

 

If to any Corporation, any Partnership or AOH, to:

 

c/o Ares Management, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
(T) (310) 201-4100
Attention:  Michael D. Weiner
Email:  list_taxreceivablenotice@aresmgmt.com

 

with a copy to:

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, California 90067
(T) (310) 557-2900
Attention:  Michael A. Woronoff

 

15

--------------------------------------------------------------------------------


 

Jonathan Benloulou
Email:  MWoronoff@proskauer.com

JBenloulou@proskauer.com

 

If to Alleghany, to:

 

The address and electronic mail address set forth in the records of the
Partnerships.

 

If to a Limited Partner, to:

 

The address and electronic mail address set forth in the records of the AOH.

 

Any party may change its address or electronic mail address by giving the other
party written notice of such new address in the manner set forth above.

 

Section 7.02.                          Counterparts. This Agreement may be
executed in one or more counterparts (including by facsimile or electronic
transmission), all of which shall constitute one and the same instrument.

 

Section 7.03.                          Entire Agreement; No Third Party
Beneficiaries. This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof. This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.04.                          Governing Law. This Agreement shall be
construed and enforced, along with any rights, remedies, or obligations provided
for hereunder, in accordance with the laws of the State of Delaware applicable
to contracts made and to be performed entirely within the State of Delaware by
residents of the State of Delaware; provided, that the enforceability of
Section 7.08 shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq., and not the laws of the State of Delaware.

 

Section 7.05.                          Severability. Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision or portion of any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein, if the economic and legal substance of the
arrangements contemplated hereby are not affected in any manner materially
adverse to any party hereto. Upon such a determination, each of the Corporations
and the Principals shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties

 

16

--------------------------------------------------------------------------------


 

as closely as possible in an acceptable manner that the transactions
contemplated hereby shall be consummated as originally contemplated to the
fullest extent possible.

 

Section 7.06.                          Successors; Assignment; Amendments;
Waivers. No TRA Holder may assign this Agreement to any Person without the prior
written consent of each Corporation; provided that (i) except with respect to a
transfer of Partnership Units (including indirectly through a transfer of AOH
Units), to the extent the Partnership Units are effectively transferred by a TRA
Holder (including indirectly through a transfer of AOH Units) in accordance with
the terms of the relevant Partnership Agreements (or the AOH Partnership
Agreement), the transferring TRA Holder shall have the option to assign to the
transferee of such Partnership Units (including indirectly through a transfer of
AOH Units) the transferring TRA Holder’s rights under this Agreement, as long as
such transferee has executed and delivered, or, in connection with such
transfer, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to each Corporation, agreeing to become a “TRA
Holder” for all purposes of this Agreement, except as otherwise provided in such
joinder, and (ii) once an Exchange has occurred, any and all payments that may
become payable to a TRA Holder pursuant to this Agreement with respect to such
Exchange may be assigned to any Person or Persons, as long as any such Person
has executed and delivered, or, in connection with such assignment, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to each Corporation. For the avoidance of doubt, to the extent a
Principal or other Person transfers Partnership Units (including indirectly
through a transfer of AOH Units) to another Principal, the Principal receiving
such Partnership Units (including indirectly through a transfer of AOH Units)
shall have all rights under this Agreement with respect to such transferred
Partnership Units as such Principal has, under this Agreement, with respect to
the other Partnership Units directly or indirectly held by such Principal.

 

No provision of this Agreement may be amended unless such amendment is approved
in writing by each of the Corporations, on behalf of themselves and the
respective Partnerships they Control, and by the Principals that control,
directly or indirectly, at least two-thirds of the Partnership Units held by all
Principals; provided that no such amendment shall be effective if such amendment
will have a disproportionate adverse effect on the payments certain TRA Holders
will or may receive under this Agreement unless all such TRA Holders
disproportionately adversely affected consent in writing. No provision of this
Agreement may be waived unless such waiver is in writing and signed by the party
against whom the waiver is to be effective.

 

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. Each Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of such Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that such Corporation would be required to perform
if no such succession had taken place. Notwithstanding anything to the contrary
herein, if a Principal transfers Partnership Units (including indirectly through
a transfer of AOH Units), to a Permitted Transferee (as defined in the relevant
Partnership Agreements), excluding any other Principal, such Principal shall
have

 

17

--------------------------------------------------------------------------------


 

the right, on behalf of such transferee, to enforce the provisions of Sections
2.04, 4.02 or 6.01 with respect to such transferred Partnership Units.

 

Section 7.07.                          Headings. All headings herein are
inserted only for convenience and ease of reference and are not to be considered
in the construction or interpretation of any provision of this Agreement.

 

Section 7.08.                          Resolution of Disputes. (a) Any and all
disputes, claims or controversies arising out of or relating to this Agreement,
including any and all disputes, claims or controversies arising out of or
relating to (i) the parties to this Agreement, (ii) any party’s rights and
obligations hereunder, (iii) the validity or scope of any provision of this
Agreement, (iv) whether a particular dispute, claim or controversy is subject to
arbitration under this Section 7.08, and (v) the power and authority of any
arbitrator selected hereunder, that are not resolved by mutual agreement shall
be submitted to final, binding and confidential arbitration in Los Angeles,
California, before one arbitrator, conducted by the Judicial Arbitration and
Mediation Services/Endispute, Inc. (“JAMS”), or its successor.  Disputes shall
be resolved in accordance with the Federal Arbitration Act, 9 U.S.C. §§1—16, and
JAMS’ Comprehensive Arbitration Rules and Procedures then in effect.  The
arbitrator will have the same, but no greater, remedial authority than would a
court of law and shall issue a written decision including the arbitrator’s
essential findings and conclusions and a statement of the award.  Judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.  The prevailing party in any such arbitration proceeding,
as determined by the arbitrator, or in any proceeding to enforce the arbitration
award, will be entitled, to the extent permitted by law, to reimbursement from
the other party for all of the prevailing party’s costs (including but not
limited to the arbitrator’s compensation), expenses and attorneys’ fees.  If no
party entirely prevails in such arbitration or proceeding, the arbitrator or
court shall apportion an award of such fees based on the relative success of
each party.  In the event of a conflict between this provision and any provision
in the applicable rules of JAMS, the provisions of this Agreement will prevail. 
The parties to the arbitration shall participate in the arbitration in good
faith.

 

(b)                                 The provisions of this Section 7.08 may be
enforced by any court of competent jurisdiction, and, to the extent permitted by
law, the party seeking enforcement shall be entitled to an award of all costs,
fees and expenses, including attorneys’ fees, to be paid by the party against
whom enforcement is ordered. Notwithstanding any provision of this Agreement to
the contrary, a party to an arbitration pursuant to this Section 7.08 shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any violation of the provisions of this Agreement
pending a final determination on the merits by the arbitrator, and each party
hereby consents that such a restraining order or injunction may be granted
without the necessity of posting any bond.

 

(c)                                  The details of any arbitration pursuant to
this Section 7.08, including the existence and/or outcome of such arbitration
and any information obtained in connection with any such arbitration, shall be
kept strictly confidential and shall not be disclosed or discussed with any
person not a party to the arbitration; provided that such party may make such
disclosures as are required by applicable law or legal process; provided further
that such party may make such disclosures to its, his or her attorneys,
accountants or other agents and

 

18

--------------------------------------------------------------------------------


 

representatives who reasonably need to know the disclosed information in
connection with any arbitration pursuant to this Section 7.08 and who are
obligated to keep such information confidential to the same extent as such
party. If either party to the arbitration, as the case may be, receives a
subpoena or other request for information from a third party that seeks
disclosure of any information that is required to be kept confidential pursuant
to the prior sentence, or otherwise believes that it, he or she may be required
to disclose any such information, such the party to the arbitration, as the case
may be, shall (i) promptly notify the other party to the arbitration and
(ii) reasonably cooperate with such other party in taking any legal or otherwise
appropriate actions, including the seeking of a protective order, to prevent the
disclosure, or otherwise protect the confidentiality, of such information.

 

Section 7.09.                          Reconciliation. If a Corporation and a
Principal are unable to resolve a disagreement with respect to the matters
governed by Sections 2.04, 4.02 and 6.02 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to a nationally recognized expert (the “Expert”)
in the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm (other than the Advisory Firm), and the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with either such
Corporation or such Principal or other actual or potential conflict of interest.
If the parties are unable to agree on an Expert within 15 days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the Expert shall be
appointed by the International Chamber of Commerce Centre for Expertise. The
Expert shall resolve any matter relating to the Exchange Basis Schedule or an
amendment thereto or the Early Termination Schedule or an amendment thereto
within 30 calendar days and shall resolve any matter relating to a Tax Benefit
Schedule or an amendment thereto within 15 calendar days or as soon thereafter
as is reasonably practicable, in each case after the matter has been submitted
to the Expert for resolution. Notwithstanding the preceding sentence, if the
matter is not resolved before any payment that is the subject of a disagreement
is due or any Tax Return reflecting the subject of a disagreement is due, such
payment shall be made on the date prescribed by this Agreement and such Tax
Return may be filed as prepared by such Corporation, subject to adjustment or
amendment upon resolution. The costs and expenses relating to the engagement of
such Expert or amending any Tax Return shall be borne by the Corporation; except
as provided in the next sentence. Each participating Corporation and each
Principal shall bear their own costs and expenses of such proceeding, unless the
Principal has a prevailing position that is more than 10% of the payment at
issue, in which case such Corporation shall reimburse such Principal for any
reasonable out-of-pocket costs and expenses in such proceeding. Any dispute as
to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.09 shall be decided by the Expert. The determinations of the Expert
pursuant to this Section 7.09 shall be final and binding on such Corporation and
such Principal and may be entered and enforced in any court having jurisdiction.

 

Section 7.10.                          Withholding. Each Corporation shall be
entitled to deduct and withhold from any payment payable pursuant to this
Agreement such amounts as such Corporation is required to deduct and withhold
with respect to the making of such payment under the Code, or any provision of
state, local or foreign tax law. To the extent that amounts are so withheld and
paid over to the appropriate Taxing Authority by the Corporation, such withheld
amounts shall

 

19

--------------------------------------------------------------------------------


 

be treated for all purposes of this Agreement as having been paid to such TRA
Holder. The TRA Holders shall provide each Corporation with such withholding and
other tax certificates (including all required attachments) as may be reasonably
requested from time to time.

 

Section 7.11.                          Affiliated Corporations of the Corporate
Holdcos; Admission of the Corporations into a Consolidated Group; Transfers of
Corporate Assets.

 

(a)                                 The other Corporate Holdcos shall provide
that all provisions of this Agreement shall correspondingly apply, including the
payment of Tax Benefit Payments by any corporation owned directly or indirectly
in whole or in part, now or in the future, by the other Corporate Holdcos, with
respect to any Realized Tax Benefit with respect to limited partnership
interests in the other Ares Group entities, that are part of the Exchange and in
which such corporation owns an interest, under the same terms and conditions as
set forth in this Agreement, and the other Corporate Holdcos shall cause such
corporation to execute and deliver a joinder to this Agreement to such effect.
If either (i) the Parent or any other Corporate Holdco (other than the
Corporations) elects to be treated or is otherwise treated as a corporation for
tax purposes, or (ii) the Parent holds any other Corporate Holdco directly or
indirectly through an entity that is treated as a corporation for tax purposes,
then the provisions of this Agreement shall apply (w) to the Parent or such
other Corporate Holdco or such entity as the case may be in the same manner as
it applies to the Corporations and (x) to each partnership, limited partnership
and limited liability company Controlled by any other Corporate Holdco as if
each such entity were a Partnership; provided that, if any Partnership Units or
limited partnership interests in other Ares Group entities were Exchanged prior
to an event described in clause (i) or (ii) above, then (y) such Exchange shall
be treated for purposes of this Agreement as having occurred immediately after
such event at the Market Value in existence at the time of such prior Exchange,
and (z) the entity that is to be treated in the same manner as the Corporations
shall be required to make the same Tax Benefit Payments pursuant to the terms of
this Agreement that it would have been required to make had it been treated in
the same manner as the Corporations on the date of such Exchange; provided that
such Tax Benefit Payments shall be payable only with respect to (I) Reference
Assets that are still owned at the time of the event described in clause (i) or
(ii) above, and (II) taxable years of such entity ending on or after the date of
the event described in clause (i) or (ii) above. The parties agree that the
terms of this Agreement will be applied to any corporation under this
Section 7.11 only if the aggregate Tax Benefit Payments payable with respect to
such corporation are reasonably expected to be more than $10 million.

 

(b)                                 If a Corporation becomes a member of an
affiliated or consolidated group of corporations that files a consolidated
income tax return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of state, local or foreign law, then: (i) the
provisions of this Agreement shall be applied with respect to the group as a
whole and (ii) Tax Benefit Payments shall be computed with reference to the
consolidated taxable income of the group as a whole.

 

(c)                                  Notwithstanding any other provision of this
Agreement, if Parent acquires one or more assets that, as of an Exchange Date,
have not been contributed to a Corporation (other than Parent’s interests in the
other Corporate Holdcos) (such assets, “Excluded Assets”), then all Tax Benefit
Payments due hereunder shall be computed as if such

 

20

--------------------------------------------------------------------------------


 

assets had been contributed to such Corporation on the date such assets were
first acquired by Parent; provided that if an Excluded Asset consists of stock
in a corporation, then, for purposes of this Section 7.11(c), (i) such
corporation (and any corporation Controlled by such corporation) shall be deemed
to have contributed its assets to the Corporation in a transaction described in
Section 351 of the Code, and (ii) such Corporation shall be deemed to have
contributed all such assets to the Partnership, in each case on the date on
which the Parent acquired stock of such corporation.

 

(d)                                 If any entity that is obligated to make an
Exchange Payment hereunder transfers one or more assets to a corporation with
which such entity does not file a consolidated tax return pursuant to
Section 1501 of the Code, such entity, for purposes of calculating the amount of
any Exchange Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such contribution. The consideration deemed to be received by such
entity shall be equal to the fair market value of the contributed asset, plus
(i) the amount of debt to which such asset is subject, in the case of a
contribution of an encumbered asset or (ii) the amount of debt allocated to such
asset, in the case of a contribution of a partnership interest.

 

Section 7.12.                          Partnerships. Each Corporation hereby
agrees that, to the extent it acquires a general partnership interest, managing
member interest or similar interest in any Person after the date hereof, it
shall cause such Person to execute and deliver a joinder to this Agreement and
become a “Partnership” for all purposes of this Agreement.

 

Section 7.13.                          Conclusive Nature of Calculations. All
determinations, interpretations, calculations, adjustments and other actions of
a Corporation or any Partnership or a designee of any of the foregoing that are
within such Person’s authority hereunder (including in connection with the
preparation of any Schedule) shall be made in good faith by such Person and
shall be binding and conclusive absent manifest error. In connection with any
such determination, interpretation, calculation, adjustment or other action,
each Corporation or any Partnership or the designee of any of the foregoing
shall be entitled to resolve any ambiguity with respect to the manner in which
such determination, interpretation, calculation, adjustment or other action is
to be made or taken, and shall be entitled to interpret the provisions of this
Agreement, in such a manner as it determines to be fair and equitable, and such
resolution or interpretation shall be binding and conclusive absent manifest
error.

 

[Signatures on following pages]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

Ares Management, L.P.

 

 

 

By: Ares Management GP LLC, its general partner

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

 

 

 

 

Ares Holdings Inc.

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

 

 

 

 

Ares Domestic Holdings Inc.

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

 

 

 

 

Ares Holdings L.P.

 

 

 

By: Ares Holdings Inc., its general partner

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Ares Domestic Holdings L.P.

 

By: Ares Domestic Holdings Inc., its general partner

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

 

 

 

 

Ares Owners Holdings L.P.

 

By: Ares Partners Holdco LLC, its general partner

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Alleghany Insurance Holdings LLC

 

 

 

 

 

By:

/s/ John L. Sennott, Jr.

 

 

Name: John L. Sennott, Jr.

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Each Limited Partner set forth on Schedule A hereto:

 

 

 

By:

/s/ Michael D. Weiner

 

 

Name: Michael D. Weiner

 

 

Title: Attorney-in-fact

 

--------------------------------------------------------------------------------